Title: From Benjamin Franklin to William and Robert Molleson, 21 December 1774
From: Franklin, Benjamin
To: Molleson, William,Molleson, Robert


Gentlemen
Cravenstreet Dec. 21. —74
I am much obliged by your friendly Offer of accompanying me in presenting the Petition. It is committed to the Care of sundry Gentlemen who meet this Day to consider the Mode of presenting it. What they will agree on is uncertain. If it were a Petition from Merchants in America on the Subject of Commerce there might be more Propriety in its being accompanied to the Throne by the American Merchants here; but as it chiefly relates to the political Grievances of the Americans, perhaps it will be thought best not to give Merchants here the Trouble of accompanying it, as probably they will form a Petition of their own, on the mischievous Interruption their Commerce is likely to sustain by a Continuance of the present Measures. I am Gentlemen Your most obedient humble Servant
B F.
Messrs W. & R Molleson
